Case 2:19-cv-00133-RSL Document 3-5 Filed 01/30/19 Page 1 of 2

EXHIBIT E
Case 2:19-cv-00133-RSL Document 3-5 Filed 01/30/19 Page 2 of 2

FILED

2019 JAN 23
KING COUNTY
SUPERIOR COURT CLERK

CASE #: 19-2-01930-1 KNT

IN THE SUPERIOR COURT, IN AND FOR THE COUNTY OF KING, STATE OF WASHINGTON

MICAELA RENOJ PEREZ, AN INDIVIDUAL Cause No.: 19-2-01930-1 KNT
Plaintiff/Petitioner | Hearing Date:

Vs,

CITY OF TUKWILA, D/B/A TUKWILA POLICE DECLARATION OF SERVICE OF

DEPARTMENT, A LOCAL GOVERNMENTAL SUMMONS; COMPLAINT FOR DAMAGES; ORDER

ENTITY; ET AL. SETTING CIVIL CASE SCHEDULE

Defendant/Respondent

The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of
the United States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor
interested in the above entitled action, and is competent to be a witness therein.

On the 22nd day of January, 2019 at 12:10 PM at the address of OFFICE OF THE CITY CLERK, 6200
SOUTHCENTER BLVD, TUKWILA, King County, WA 98188; this declarant served the above described
documents upon CITY OF TUKWILA, D/B/A TUKWILA POLICE DEPARTMENT, A LOCAL
GOVERNMENTAL ENTITY by then and there personally delivering 1 true and correct capy<ies) thereof,
by then presenting to and leaving the same with Anna Le, DEPUTY CITY CLERK , PERSON
AUTHORIZED TO ACCEPT, who accepted service, with identity confirmed by subject stating their
name, an Asian female approx. 45-55 years of age, 5°4"-5'6" tall, weighing 80-120 Ibs with black
hair..

No information was provided or discovered that indicates that the subjects served are members of the

United States military.

Service Fee Total: $79.50

Declarant hereby states under penalty of perjury under the laws of the State of Washington that the
statement above is true and correct.

 

DATED 1/22/19
J

Timothy Peterson, Reg. # 9307747, King County
ORIGINAL PROOF OF SERVICE

re ee PAGE 1 OF 4 Tracking #: 0032306386
A ronson mur ae cE
=." Ref #: Renoj Perez v City of Tukwila | | ‘ll | |
